Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 1 of 25
      Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 2 of 25



entitled to coverage on an underlying commercial general

liability policy.

II.   PROCEDURAL HISTORY

      On November 16, 2020, the Court held a hearing on the

defendant MAPFRE-PRAICO Insurance Company’s (“MAPFRE”) motion

for summary judgment and supplemental motion for summary

judgment.   Mot. Summ. J., ECF No. 38 (“the Motion” or “Mot.”)

and Suppl. Mot. Summ. J., ECF No. 42 (“the Supplemental Motion”

or “Suppl. Mot.”).    At the hearing, counsel for the plaintiff

TSL Transport Solutions, Inc. (“TSL”) and MAPFRE consented to

submitting the issue of coverage under TSL’s Complaint’s Third

Cause of Action (Declaratory Judgment, Specific Performance and

Breach of Insurance Contract), Compl. ¶¶ 7.1 - 7.44, ECF No. 1,

on a stipulated record -- akin to a case stated -- reserving all

other issues, including bad faith.       As this Court has recently

explained, “[c]ase stated hearings provide an efficacious

procedural alternative to cross motions for summary judgment.”

Moitoso v. FMR LLC, 451 F. Supp. 3d 189, 198 (D. Mass. 2020)

(quoting Sawyer v. United States, 76 F. Supp. 3d 353, 356 (D.

Mass. 2015)).   “In a case stated decision the parties waive

trial and present the case to the court on the undisputed facts

in the pre-trial record.     The court is then entitled to engage




                                   [2]
         Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 3 of 25



in a certain amount of factfinding, including the drawing of

inferences.”      Id. (citations and quotations omitted).2

     Included and considered as part of the stipulated record

before the Court, as indicated more specifically in these

Findings of Fact and Rulings of Law, are MAPFRE’s Statements of

Uncontested Material Fact, ECF Nos. 39 and 42-1 (MAPFRE SOF and

Suppl. SOF, respectively), TSL’s opposition to the Mot. and

Suppl. Mot., Pl.’s Opp’n Mots. Summ. J., ECF No. 54 (“the

Opposition” or “Opp’n”), and TSL’s Statement of Material Facts

in Opposition to MAPFRE’s Statement of Facts, ECF No. 53 (“TSL

Opp’n SOF”), which includes four additional facts (“TSL SAUF”).3

The Court also considers MAPFRE’s letters denying coverage, ECF

Nos. 77-1 and 77-2 (English translations), as part of the

record.

III. FINDINGS OF FACT

     A.      The Relevant Parties to the MAPFRE Insurance Coverage
             Claim4

     TSL provided merchandise transportation services to Costco

Wholesale Corporation (“COSTCO”) under a transportation services

contract at the time relevant to this action.           TSL SAUF ¶ 1;



     2 TSL and MAPFRE were offered the opportunity to supplement
the record and argue at a later date, but chose to proceed on
the record before the Court.
     3 The Court notes that only facts, not conclusions of law,

may be deemed admitted when unopposed.
     4 The Court finds only the facts necessary to determine the

insurance coverage issue between MAPFRE and TSL.
                                      [3]
     Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 4 of 25



COSTCO Transportation Service Provider Agreement (“COSTCO

Contract”), ECF No. 53-2.    MAPFRE is a domestic insurance

carrier based in Puerto Rico.     Compl. ¶ 2.6; MAPFRE Ans. ¶ 2.6,

ECF No. 23.   MAPFRE issued two insurance policies to TSL

relevant to TSL’s services to COSTCO: (1) the Motor Truck

Coverage Form of the Commercial General Liability Policy,

Commercial General Liability No. CBP-008874144-6/000 (“the CGL

Policy”), MAPFRE Suppl. Mem., ECF No. 42-2; and (2) the Umbrella

Policy, Business Protector Occurrence Excess Policy No. CLX-

0045979/1912168000471, MAPFRE SOF ¶ 3; MAPFRE SOF, Ex. 2,

Business Protector Occurrence Excess Policy No. CLX-

0045979/1912168000471 (“the Umbrella Policy”), ECF No. 39-2,

with missing pages supplemented by TSL at ECF No. 53-1.

     B.    The Incident of Loss

     On November 22, 2016, two shipping containers in TSL’s

custody bound for a COSTCO store in Caguas, Puerto Rico, were

parked by TSL’s subcontractors overnight at a parcel of land

belonging to “Rosario Transport” in Caguas (“the Rosario Lot”).

MAPFRE SOF ¶ 14.   The two containers were stolen at some point

on the evening of November 22, 2016 or November 23, 2016 (“the

Loss”).   MAPFRE SOF ¶ 6.




                                  [4]
      Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 5 of 25



      C.    The MAPFRE Insurance, TSL Claims and MAPFRE Denials of
            Coverage

      TSL filed a claim for the Loss with MAPFRE through its

broker on December 21, 2016.      MAPFRE SOF ¶ 7.    On January 11,

2017, while the claim was pending with MAPFRE, TSL paid COSTCO

$239,932.54, the undisputed liquidated amount of the claim,

without MAPFRE’s consent.     MAPFRE SOF ¶ 9.

      On February 3, 2017, MAPFRE denied coverage under the CGL

Policy because, among other reasons, the containers had been

stored on the Rosario Lot which was excluded from coverage.

MAPFRE SOF ¶ 11; Letter from MAPFRE to TSL (Feb. 2, 2017), ECF

No. 77-1.    TSL’s insurance broker then transferred the claim to

the Umbrella Policy.    See MAPFRE SOF ¶ 12; Letter from Miguel

Donato to Josue Cruz Robles (Feb. 16, 2017), ECF No. 43-1.

      On March 2, 2017, MAPFRE denied TSL’s claim under the

Umbrella Policy pursuant to, among other reasons, provisions

under Section 5 of that policy because of TSL’s payment to

COSTCO.    See MAPFRE SOF ¶ 12; Letter from MAPFRE to TSL (Mar. 2,

2017), ECF 77-2.

IV.   RULINGS OF LAW

      In applying the law to the facts, this Court must resolve

two narrow legal issues: (1) whether TSL is covered under the

CGL Policy because the location of the containers was

purportedly excluded from coverage, or if, and only if, there is


                                   [5]
     Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 6 of 25



no coverage under the CGL Policy, then; (2) whether there is

coverage under the Umbrella Policy in light of TSL’s payment to

COSTCO in the amount of the Loss without MAPFRE’s consent.            The

Court addresses these questions seriatim below.

     A.   Puerto Rico Insurance Law

     Under Puerto Rico law, “insurance contracts generally are

viewed as adhesion contracts . . . requiring liberal

construction in favor of the insured.”      Lopez & Medina Corp. v.

Marsh USA, Inc., 667 F.3d 58, 64–65 (1st Cir. 2012) (citing

Fajardo Shopping Ctr., S.E. v. Sun Alliance Ins. Co. of P.R.,

Inc., 167 F.3d 1, 7 (1st Cir. 1999)).      As the First Circuit

teaches, this Court “must first turn to the Insurance Code of

Puerto Rico (“‘Insurance Code’”) as [its] guide on the path to

interpreting the underlying insurance contract.”        Id. at 64

(citing P.R. Laws Ann. tit. 26, § 101 et seq).       Under the

Insurance Code, “every insurance contract ‘shall be construed

according to the entirety of its terms and conditions as set

forth in the policy, and as amplified, extended, or modified by

any lawful rider, endorsement, or application attached to and

made a part of the policy.’”     Id. (quoting P.R. Laws Ann. tit.

26, § 1125).   The Puerto Rico Civil Code is appropriate as a

supplemental source of law where the Insurance Code does not

provide guidance.   Id.   The long and the short of it is, “where

a contract’s wording is explicit and its language unambiguous,

                                  [6]
     Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 7 of 25



the parties are bound by its clearly stated terms and

conditions, with no room for further debate.”       Id.   Indeed,

while “[a]mbiguities should . . . be resolved in the manner

least favorable to the insurer . . . this praxis does not compel

or require courts to interpret a clear, unambiguous clause that

favors the insurer in a manner that would benefit the insured.”

Metlife Cap. Corp. v. Westchester Fire Ins. Co., 224 F. Supp. 2d

374, 382 (D.P.R. 2002) (Laffitte, J.).      “When the Insurance Code

is silent on an issue, the Puerto Rico Supreme Court looks

elsewhere to decide the case, and uses the most advanced rules

in North American law and civil law.”      García-Navarro v. Hogar

La Bella Unión, Inc., 17-cv-01271-JAW, 2020 WL 7052942, at *11

(D.P.R. 2020) (Woodcock, J.).

     When determining coverage under Puerto Rico law, “the

insured bears the burden of establishing coverage under an

insurance policy, and . . . [where] . . . an exception to an

exclusion creates coverage where it would otherwise not exist,

the insured must also prove that the exception affords coverage

after an exclusion is triggered.”       Nahan v. Pan Am. Grain Mfg.

Co., Inc., 62 F. Supp. 2d 419, 424 (D.P.R. 1999) (Dominguez, J.)

(citation and quotation omitted).




                                  [7]
       Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 8 of 25



       B.   Section A.3.e of the CGL Policy Bars Coverage for TSL
            Because the Rosario Lot was Excluded.

       MAPFRE argues that coverage should be denied under the CGL

Policy because the Rosario Lot is an excluded “terminal[],

warehouse[], garage[], spotting area[], transfer point[], or

other similar place[] of storage or deposit” that was not

identified on a declaration schedule.        Suppl. Mot. 2; CGL Policy

§    A.3.e, ECF No. 42-2; CGL Policy Renewal Decl. 1, ECF No. 42-

2.   TSL counters that it is covered under the CGL Policy

because, among other things, the Rosario Lot was not a “similar

place of storage or deposit,” the policy language requires it to

be covered, or, at the very least, that the phrase is ambiguous.

Opp’n ¶¶ 3.15 - 3.18.      Although TSL claims that MAPFRE has the

burden as to whether a policy exclusion applies, TSL bears the

burden where, as here, an exception to an exclusion creates the

coverage.    See Nahan, 62 F. Supp. 2d at 424.       Regardless, the

facts are undisputed and this issue is an issue of law.

       The Court rules that there is no coverage for the Loss

under the CGL Policy.      The language of the CGL Policy is

unambiguous as to the meaning of “similar places of storage or

deposit.”    The parties have not cited any cases that interpret

this phrase, and the Court has not located any such cases.

Nevertheless, reading this language “according to its common and

general usage,” Lorenzo v. Perfect Cleaning Servs., Inc., CIVIL


                                    [8]
     Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 9 of 25



NO. 15-1301 (JAG), 2016 WL 11681300, at *3 (D.P.R. 2016)

(García-Gregory, J.); In re Reinforced Earth, Co., 925 F. Supp.

913, 918 n.21 (D.P.R. 1996) (Domínguez, J.), as is the well-

established law of Puerto Rico, the phrase underscores the

breadth of the antecedent words in the phrase.       Indeed, the

listed types of storage areas encompass every sort of storage

area, both long- and short- term, covered and uncovered, used

for storage, deposit, or transfer.      CGL Policy § A.3.e.     TSL

argues a hypothetical that:

     if the containers at issue herein were parked on the
     road, a gas station, or COSTCO’s parking area, the
     containers and their contents would be considered
     Covered Property under MAPFRE’s Motor Truck Cargo
     Form. It is only if the property is located at a
     place that meets the list included in paragraph
     A.3.e., that it would be considered Property Not
     Covered under such policy.

Opp’n ¶ 3.16.   Without ruling on TSL’s hypothetical, that

scenario is not the fact situation before the Court.        Rather,

the containers were placed overnight and unattended at the

Rosario Lot that was not on any schedule.       TSL also argues,

nonetheless, that “[i]t is reasonable to surmise that TSL

reasonably expected that the risks associated with temporarily

leaving a trailer in an unforeseen place (because the driver

made an unauthorized stop or decided to arrange its route in a

more convenient way) would be covered under this type [of]

policy.”   Opp’n ¶ 3.21.   In this Court’s view, however, this is


                                  [9]
     Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 10 of 25



not at all what occurred here.     Rather, the exclusion is to

prevent an insurer from being liable for exactly what did occur:

the cargo was placed, stored, or deposited overnight at the

Rosario Lot (which TSL characterizes, and MAPFRE does not

dispute, as a “yard”, TSL SAUF ¶ 3), a fact of which MAPFRE was

not aware and thus could not have charged a premium to insure

against.   In the context of these facts, the Rosario Lot is a

yard which is a “place of storage or deposit” similar to a

“garage,” except it is open-air rather than covered.         If the

Rosario Lot in this context is not included, then the phrase

“similar places of storage or deposit” is meaningless.         See LIG

Ins. Co. Ltd. v. Inter-Fla. Container Transp., Inc., No. 12-

20990-CIV, 2013 WL 4516104, at *1 (S.D. Fla. 2013) (referring to

area as “storage yard” where three trucks parked overnight

resulting in two trucks and contents of third container stolen

prior to delivery); Atlantic Mut. Ins. Co. v. Yasutomi

Warehousing & Distrib., Inc., 326 F. Supp. 2d 1123, 1125 (C.D.

Cal. 2004) (insurer subrogated to shipper where it stored

container that was stolen in its yard overnight because it could

not make delivery the same day).      TSL’s alternative arguments --

reasonable interpretation, the absence of specific references to

a schedule in the renewal declaration, and ambiguity -- are

unpersuasive.   Accordingly, on this record, under the plain

meaning of the CGL Policy, there is no coverage for the Loss

                                  [10]
     Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 11 of 25



under Section A.3.e.    The Court need not, and does not, reach

other arguments presented by MAPFRE on the issue of coverage

under the CGL Policy.

     C.    Section 5 of the Umbrella Policy does not Bar Coverage
           Because TSL’s Payment Caused no Prejudice to MAPFRE.

     The Court next turns to the Umbrella Policy, which applies

because, as the Court has ruled, there is no coverage under the

CGL Policy.   See Umbrella Policy § 1.a.(3)(a) (noting that the

Umbrella Policy does not apply where the “underlying insurance”

does).5   MAPFRE argues that denial of coverage was justified

under the Umbrella Policy based upon TSL’s payment to COSTCO

without MAPFRE’s consent.     Mot. 9-10 (citing Mid–Continent Cas.

Co. v. Am. Pride Bldg. Co., LLC, 601 F.3d 1143, 1150 (11th Cir.

2010) (interpreting Florida law); Zurich Am. Ins. Co. v. Frankel

Enters., 287 F. App’x. 775 (11th Cir. 2008) (same); United

States Fire Ins. Co. v. Freedom Vill. of Sun City Ctr., Ltd.,



     5 “Insurers providing excess coverage may offer ‘umbrella
policies’ that differ from standard excess policies ‘in that
they are designed to fill gaps in coverage both vertically (by
providing excess coverage) and horizontally (by providing
primary coverage).’” Metlife Cap. Corp., 224 F. Supp. 2d at
382–83 (quoting Commercial Union Ins. v. Walbrook Ins. Co., 7
F.3d 1047, 1053 (1st Cir. 1993)). In particular, “[t]he
vertical coverage provides additional coverage above the limits
covered by all underlying insurance, whereas the horizontal
coverage serves as a gap filler that ‘drops down’ to provide
primary coverage for situations or occurrence not covered at all
by the underlying insurance.” Id. at 383 (citing American
Special Risk Ins. Co. v. A-Best Prods., Inc., 975 F. Supp. 1019,
1022 (N.D. Ohio 1997)).


                                  [11]
     Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 12 of 25



279 F. App’x. 879 (11th Cir. 2008) (same); Hathaway Dev. Co. v.

Ill. Union Ins. Co., 274 F. App’x 787 (11th Cir. 2008)

(interpreting Georgia law)).     Specifically, MAPFRE argues that

TSL’s payment violated three provisions of Section 5 of the

Umbrella Policy because TSL: (1) failed to cooperate with the

investigation, (2) assumed an obligation by making voluntary

payments, and (3) jeopardized MAPFRE’s rights.        Id.   Section

V.5. of the Umbrella Policy sets forth that TSL’s post-loss

obligations included in relevant part:

     c.   You and any other insured involved in such
          “claim” or “suit” must:
     …
          (3)   Cooperate with [MAPFRE] in the
                investigation, or settlement of the “claim”
                or defense against the “suit”. . . .

     d.   No insured will, except at the insured’s own
          cost, voluntarily make payment, assume any
          obligation, or incur any expense without
          [MAPFRE’s] consent.

     e.   No insureds shall in any way jeopardize our
          rights after an “occurrence” or “offense”.

Umbrella Policy § V.5.; see also id. 10 (stating that MAPFRE has

“no duty to provide coverage unless there has been full

compliance with all the conditions – Section V – of this policy”

(capitalization omitted)).

     It is established beyond peradventure that under “Puerto

Rican case law . . . the insured’s failure to comply with a

condition of the policy requiring cooperation with the insurer,


                                  [12]
        Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 13 of 25



absent prejudice, does not release the insurer from liability.”

Municipality of San Juan v. Great Am. Ins. Co., 17 P.R. Offic.

Trans. 757, 762 (P.R. 1986).        To underscore the state of Puerto

Rico law, the Puerto Rico Supreme Court further stated, “[o]ur

pronouncements up to now have established that in order to

sidestep its liability under policy coverage the insurer must

show prejudice.”      Id.6   Thus, to the extent a failure to

cooperate is shown, MAPFRE must demonstrate prejudice before

being relieved of its obligations under the Umbrella Policy

based upon the cooperation clause.

        Under the voluntary payment/obligation provision, whether a

showing of prejudice is required, and by whom, is a matter of

first impression in Puerto Rico.         As the First Circuit observes,

it would be error for this Court to deem the “absence of an on-

point opinion from the state’s highest court dispositive.”

Butler v. Balolia, 736 F.3d 609, 612–13 (1st Cir. 2013).

Instead, the First Circuit is clear that this Court has an

obligation to predict how the Puerto Rico Supreme Court would

rule:

             If such a lacuna exists, a federal court sitting
        in diversity should not simply throw up its hands but,

        6
        TSL cites to Rodríguez v. Integrand Assurance Company,
Slip. Op., Case No. CC-2014-826 (Sept. 9, 2016), a case that is
not translated into the English language, and therefore this
Court does not consider or rely on the case. Puerto Ricans for
Puerto Rico Party v. Dalmau, 544 F.3d 58, 67 (1st Cir. 2008);
see Opp’n ¶ 3.9.
                                     [13]
      Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 14 of 25



      rather, should endeavor to predict how that court
      would likely decide the question. See, e.g., In re
      Bos. Reg’l Med. Ctr., Inc., 410 F.3d 100, 108 (1st
      Cir. 2005).

           In fashioning such a prediction, the federal
      court should consult the types of sources that the
      state’s highest court would be apt to consult,
      including analogous opinions of that court, decisions
      of lower courts in the state, precedents and trends in
      other jurisdictions, learned treatises, and
      considerations of sound public policy. See Andrew
      Robinson Int’l, Inc. v. Hartford Fire Ins. Co., 547
      F.3d 48, 51–52 (1st Cir. 2008) . . . . The goal is to
      replicate, as well as possible, the decision that the
      state’s highest court would be likely to reach.

Id.   As the First Circuit has pointed out, when predicting how

the Puerto Rico Supreme Court would rule, “[o]urs is an educated

prediction (we are not in the same predicament as the

philosopher who compared his calling to searching in a dark room

for a black cat that is not there), but it is a prediction still

the same.”   Candelario Del Moral v. UBS Fin. Servs. Inc. of

P.R., 699 F.3d 93, 105 (1st Cir. 2012).

      Of course, Puerto Rico’s law comes from a civil code

system, rather than a common law system; however, with respect

to insurance contract interpretation, the practice of the

Supreme Court of Puerto Rico “has been to use the most advanced

rules in North American law and civil law.”        Municipality of San

Juan, 17 P.R. Offic. Trans. at 762.       Still, in this context, the

Puerto Rico Supreme Court has cautioned the First Circuit that

“we must highlight the fact that [Puerto Rico’s] insurance rules


                                   [14]
     Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 15 of 25



come from different law systems.”        Id.   The Court takes this

admonition seriously.

     As to North American law –- at least in the United States -

- the states are unsurprisingly split as to whether prejudice

must be shown with respect to voluntary payment/obligation

provisions.7   For example, in New England Extrusion, Inc. v.

American Alliance Insurance Co., the court, interpreting

Massachusetts law, held that prejudice must be shown by the

insurer in the context of voluntary settlement, and denied an

insurer’s motion for summary judgment:

          [U]nder Massachusetts law, [the insurer] is
     required to show material prejudice to its position in
     order to be relieved of liability under the insurance
     contract as a result of [the insured’s] breach of the
     policy’s notice and voluntary settlement provisions.
     In fact, [the insurer] does not even claim any such
     prejudice to its position in support of its disclaimer
     of liability under the policy. Obviously, [the
     insurer] has therefore not sustained its burden under
     the applicable caselaw.

          Further, even when viewing the facts in the light
     most favorable to the [insurer], no such prejudice
     could be claimed by [the insurer]. [The insurer] does
     not dispute the fact that [the third party] suffered
     damages as a result of the defective [insured’s] film,
     nor does it claim that [the insured’s] policy would
     deny coverage for such a claim. [The insured’s]
     settlement of [the third party’s] well-documented and

     7 The Court recognizes that the United States of America is,
of course, but one country in North America; however, because
(1) the Umbrella Policy is similar to policies drafted in, and
construed under, the laws of States within the United States of
America, and (2) the law of Puerto Rico or the United States of
America answers the questions presented, it is unnecessary to
review the law of each country in North America.
                                  [15]
       Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 16 of 25



       authentic claim, therefore, did not materially
       prejudice [the insurer’s] position or frustrate the
       fundamental purposes of . . . voluntary payment
       provision[] of the policy.

874 F. Supp. 467, 471 (D. Mass. 1995) (Ponsor, J.) (emphasis in

original).    As a further observation, that court noted that “it

would have been grossly unfair to plaintiff to require it to

delay resolution of the claim and jeopardize its relationship

with an important customer to satisfy a technicality in the

policy with no risk of prejudice to the insurer.”          Id. at 471

n.1.   In essence, the purpose of the provision is to protect the

insurer, and when the insurer is protected, the insurer cannot

use a voluntary payment provision as a basis to disclaim an

otherwise valid claim:

            The purpose behind notice and consent-to-
       settlement provisions is to enable the insurer to
       protect its interests. . . . Such provisions protect
       an insurer from being placed in a substantially less
       favorable position ... by forcing it to pay a claim
       against which it hasn’t had an opportunity to defend
       effectively. . . Where, however, an insured’s breach
       of a policy provision has not frustrated the
       underlying purpose of the provision, the insurer
       cannot be permitted to disclaim coverage. . . In
       other words, in order to deny coverage to an insured
       on the grounds that it has breached the voluntary
       payment and notice provisions of its policy, an
       insurer must show that the insured’s breach seriously
       impaired the insurance company’s investigation or
       defense of the action, thereby prejudicing its
       interest in avoiding payment on claims that it cannot
       then adequately defend.

Id. at 470 (citations omitted and emphasis added).           Other courts

have similarly held.      See, e.g., Lennar Corp. v. Markel Am. Ins.

                                    [16]
     Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 17 of 25



Co., 413 S.W.3d 750, 756 (Tex. 2013); Hiland Partners Holdings,

LLC v. Nat’l Union Fire Ins. Co. of Pittsburgh, 475 P.3d 869,

877 (Okla. Civ. App. 2020) (interpreting similar policy

language, noting split, and holding on matter of first

impression that “an insurer is required to show prejudice when

it asserts an insured has breached the voluntary payments

clause”);   Cessna Aircraft Co. v. Hartford Accident & Indem.

Co., 900 F. Supp. 1489, 1518 (D. Kan. 1995) (Lungstrum, J.) (“By

requiring a showing of prejudice with regard to policy notice

and cooperation provisions, even where there has been a material

breach of those obligations and conditions precedent to

coverage, Kansas appears to have, at least implicitly,

recognized the essence of the bargain in a general liability

policy as an exchange of a promise to pay in return for

premiums, and that other promises (such as the promise to

cooperate, not to incur costs or to settle without approval) do

not necessarily go directly to the heart of the exchange.          The

court does not believe that Kansas would literally enforce so-

called voluntary payment provisions and no settlement provisions

where, as in this case, to do so would unfairly permit

forfeiture and result in a windfall to the insured.”); Axis

Surplus Ins. Co. v. James River Ins. Co., 635 F. Supp. 2d 1214,

1218-19 (W.D. Wash. 2009) (“[C]ourts have repeatedly held that

an insured’s breach of the duty . . . to refrain from voluntary

                                  [17]
     Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 18 of 25



payments . . . is no basis for denying coverage, unless the

insurer can prove actual and substantial prejudice arising from

the breach.   This basic principle of Washington insurance law

should come as no surprise . . . .”); Public Util. Dist. No. 1

v. Int’l Ins. Co., 881 P.2d 1020, 1028 (Wash. 1994) (“Much like

cooperation and notice clauses, a no settlement clause contains

a condition the insured must fulfill to create the insurer’s

obligation to pay under the policy.      Such conditions designate

the manner in which claims covered by the policy are to be

handled once a claim has been made or events giving rise to a

claim have occurred.    They are clearly placed in policies to

prevent the insurer from being prejudiced by the insured’s

actions.   To release an insurer from its obligations without a

showing of actual prejudice would be to authorize a possible

windfall for the insurers.”); Duke Energy Carolinas, LLC v. AG

Ins. SA/NV, 2018 WL 2707827, at *10 (N.C. Super. Ct. June 5,

2018) (“North Carolina courts favor finding coverage and appear

to require a showing of prejudice when a lack of consent is

asserted as grounds for denying coverage.”); see also 2 New

Appleman Insurance Law Practice Guide § 24.17 (2020) (“However,

an insured’s paying in contemplation of the reasonable prospect

of liability may not be considered to be a ‘voluntary payment’

such that the insurer can refuse to perform unless the insurer

can show it was otherwise prejudiced.”) (citing Roberts Oil Co.

                                  [18]
     Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 19 of 25



v. Transamerica Ins. Co., 833 P.2d 222, 229 (N.M. 1992) (holding

that “we do not believe that the policy considerations

underlying a voluntary payment provision differ significantly

from the policy considerations underlying a cooperation

clause”))).   To be sure, there is caselaw that holds the exact

opposite.    See Travelers Prop. Cas. Co. of Am. v. Stresscon

Corp., 370 P.3d 140, 143 (Colo. 2016); 1 New Appleman on

Insurance Law Library Edition § 16A.03 (2020) (rejecting the

notion of a prejudice requirement in voluntary payment clauses

relying on the Restatement of the Law of Liability Insurance and

criticizing Roberts Oil Co. as “unusually strong” and an

“extravagant version of the reasonable expectations doctrine”).

     Facing a similar legal vacuum in Mississippi, Adjunct

Professor Troy Farrell Odom and Assistant Professor of Law and

Ethics Robert Louis Perkins (a former Senior Attorney for the

Mississippi Department of Insurance), recently summed up the

competing policy positions at work here, concluding that

forfeiture of the policy should occur only upon demonstration of

prejudice:

          The voluntary payment provision of the standard
     form insurance contract supplies distinct
     considerations to the contracting parties. However,
     these considerations conflict when they attempt to
     protect two separate interests. For the insurer, that
     interest is one in preventing collusion and allowing
     the insurer to be the controlling force in settlement
     negotiations. For the insured party, the interest
     protected by the voluntary payment provision goes to

                                  [19]
     Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 20 of 25



     the heart of the contract itself -- indemnification
     and defense. When the interests of the insurer have
     not been materially prejudiced, there is no need to
     allow a forfeiture of costs to the detriment of the
     insured party.

Troy Farrell Odom & Robert Louis Perkins, Public Policy Should

Trump Forfeiture in Absence of Prejudice to Insurer, 85 Miss.

L.J. 1611, 1647 (2017).    These commentators persuasively

explain:

          Public policy . . . demands the insurance
     contract be upheld so as to effectuate the intent of
     the contracting parties. . . . [T]o deny an insured
     the expectation of their bargain because of a . . .
     voluntary payment prior to formal tender (that could
     possibly work to the advantage of the insurer), would
     be contrary to the public policy of this State, and
     strict compliance with the provision should be
     unnecessary unless shown to be prejudicial to the
     interests of the insurer. . . .

          Whether an insurer designates a voluntary payment
     provision as a condition precedent or as a less
     stringent contractual covenant, there should be no
     difference in applying the prejudice rule to the
     insurance contract. Insurers frequently argue their
     duty to provide a defense is contingent upon the
     timely notification to them of the accident by the
     insured party. Insurers rely on this argument because
     of their interest in interpreting these provisions as
     conditions precedent, rather than non-binding
     covenants. A majority of jurisdictions require a
     showing of prejudice when an insurer argues a delay in
     notification or absence of cooperation. Thus, whether
     or not these provisions are labeled as “conditions
     precedent” has been largely discounted by the courts
     of other states. This is so because a genuine
     condition precedent excuses performance immediately
     and mechanically when breached.

          A voluntary payment provision is no different,
     contractually, from a notification or cooperation
     provision. In states requiring a showing of

                                  [20]
     Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 21 of 25



     prejudice, these three clauses should all be reviewed
     under the assumption that their application will
     further the purposes for which they were included in
     the insurance contract. When this purpose is not met,
     forfeiture should only be granted when the insurer
     demonstrates adequate prejudice.

Id. at 1616, 1638-40.    Mississippi has yet to resolve the issue.

This Court, however, is persuaded that this rationale is

entirely consonant with Puerto Rico law, and that, if faced with

this question, the Puerto Rico Supreme Court would require an

insurer to demonstrate prejudice to avoid coverage under a

voluntary payment provision, similar to the showing required

under a cooperation provision.     Indeed, where the interests of

an insurer remain intact, post-loss provisions (whether

considered conditions precedent or covenants in what Puerto Rico

views as contracts of adhesion) become nothing more than trip-

wire technicalities that are incongruent with fundamental

precepts of Puerto Rico law, and would act to permit an insurer

to avoid coverage “due to unfounded reasons.”        See Municipality

of San Juan, 17 P.R. Offic. Trans. at 764.

     Applying the predicted law of Puerto Rico here, MAPFRE

cannot avoid coverage under the voluntary payment provision of

the Umbrella Policy.8    MAPFRE claims that TSL’s undisputed

payment to COSTCO for the Loss violates the voluntary payment



     8 In the Motion and at the hearing, the parties narrowed the
issue of coverage as to Section V.5. of the Umbrella Policy.

                                  [21]
     Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 22 of 25



provision and jeopardized its rights.       MAPFRE has the burden

under Puerto Rico law to demonstrate prejudice under a

cooperation clause, and the Court is convinced that the Puerto

Rico Supreme Court would place the same burden on MAPFRE in the

context of a voluntary payment.      See Municipality of San Juan,

17 P.R. Offic. Trans. at 764.     Prejudice is not satisfied,

however, through MAPFRE’s metaphysical claims of interference

with its investigation and its rights that amount to nothing

more than tautological claims of prejudice.       There is simply no

evidence that MAPFRE has been materially prejudiced at all in

its ability to investigate, defend or recoup the Loss from

others.   The Loss here is a liquidated amount based upon

invoices of the cargo and taxes computed therefrom.9        The Court

pressed MAPFRE’s counsel on the issue of prejudice to MAPFRE’s

subrogation rights at the hearing -- the Court could discern no

impediments -- and MAPFRE’s counsel responded that the Court

might be right, but, nonetheless, stood on the materiality of

the provisions of the Umbrella Policy.       This is not, however,

the law of Puerto Rico as predicted by this Court.         As there is


     9 The Court notes that it does not have the invoices as part
of the record, but this appears to be because the parties do not
genuinely dispute the underlying issue of the nature or amount
of the claim, or whether the claim is covered by the Umbrella
Policy, except for the issues argued in the Motion. See SOF ¶ 9
(“TSL paid COSTCO the amount of $239,932.54 on January 11, 2017
to cover the loss of containers STRU832913 and STRU8810479
without MAPFRE’s consent.”).
                                  [22]
     Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 23 of 25



no prejudice, the Court also rules that, in addition to the

voluntary payment clause, TSL similarly did not “jeopardize”

MAPFRE’s rights under the Umbrella Policy.

     The Court need go no further to decide this issue, but

merely observes that, similar to New England Extrusion, Inc.,

there is evidence in the record that payment of this undisputed

liability was made to prevent profound damage to TSL’s business.

See 874 F. Supp. at 471 n.1.     Specifically, under questioning by

MAPFRE’s counsel at TSL’s Federal Rule of Civil Procedure

30(b)(6) deposition, TSL, through its corporate representative,

testified:

     I was under a great deal of pressure from [COSTCO]. I
     was preserving a business relationship, trying to
     preserve a business. I was being threatened via email
     and verbally that I had to make the payment and rather
     quickly. And the requests were becoming more and more
     constant. So it got to a point where I knew that in
     order to keep the client, who is my largest client, 80
     percent of my business, I had to make that payment.

TSL Dep., ECF No. 46-1, 29-30.10     Just as Judge Ponsor observed

in New England Extrusion, Inc., “it would have been grossly

unfair to [the insured] to require it to delay resolution of the

claim and jeopardize its relationship with an important customer

to satisfy a technicality in the policy with no risk of




     10The Court recognizes this deposition transcript was not
submitted in support or opposition to MAPFRE’s motion;
nevertheless, it is part of the record in this case.


                                  [23]
     Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 24 of 25



prejudice to the insurer.”     See 874 F. Supp. at 471 n.1.      The

Court recognizes, of course, that, had MAPFRE been able to

demonstrate prejudice, the business reason for TSL’s payment

would not save the day for TSL -- at least from a prejudice

perspective.11    The apparent reason TSL chose to make reparations

to its biggest client as to what it believed was an undisputed

and indisputable loss was to preserve that relationship, and, by

extension, its own business.     These facts are not necessary to

decide the issue, but merely illustrate the hard business

realities that undergird “considerations of sound public policy”

that this Court rules would also be persuasive to the Puerto

Rico Supreme Court.    See Butler, 736 F.3d at 613.

     MAPFRE’s declination of coverage under Section V.5. of the

Umbrella Policy is incorrect as matter of law under the

predicted law of Puerto Rico.     Under that prediction, and on

this record, TSL is covered by the Umbrella Policy.         The Court

need not and does not reach TSL’s other defenses to its act of

payment.

V.   CONCLUSION

     For these reasons, on the stipulated record before it, the

Court finds and rules that, with respect to the Loss: (1) MAPFRE




     11 The Court presumes arguendo, but without ruling, that the
payments otherwise were in breach of the voluntary payment
clause.
                                  [24]
Case 3:17-cv-02158-WGY Document 79 Filed 02/09/21 Page 25 of 25
